COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                          FORT WORTH

                         NO. 2-10-017-CV

OUTBACK ACRES, LTD., WLC                         APPELLANTS
MANAGEMENT, INC., AND
JDR INVESTMENTS, L.L.C. F/K/A
JDR ENTERPRISES, L.L.C.

                                   V.

C-TEX HOMES, LTD.                                   APPELLEE

                                 AND

C-TEX HOMES, LTD.                                 APPELLANT

                                   V.

OUTBACK ACRES, LTD., WLC                           APPELLEES
MANAGEMENT, INC., RAE D.
CUMMINS, DOROTHY LUPTON,
JOHN PETER WILLIS, JDR
INVESTMENTS, L.L.C. F/K/A JDR
ENTERPRISES, L.L.C., LLANO
OPERATING CORPORATION D/B/A
NORTH TEXAS LLANO OPERATING
CORPORATION, LLANO ROYALTY,
LTD., AND ENDURE EXPLORATION
COMPANY, INC.

                                ----------

       FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                ----------
             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered the parties’ “Joint Motion For Voluntary Dismissal

Of Appeal.”     It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).




                                                PER CURIAM




PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 18, 2010




     1
          See Tex. R. App. P. 47.4.

                                       2